Anderson McClellan, and de Graffenried, JJ.,
concur in the affirmance. They hold, however, that the decree of divorce cannot be supported by presumptions; that the averments of the bill show it to be void on its face; and that even on collateral attack it must affirmatively appear that the decree was rendered by written consent of the parties under chancery rule 79, or upon complainant’s written request under section 3164. On this proposition they dissent from the majority decision and adhere to the principle declared in Adams v. Wright, 129 Ala. 305, 30 South. 574.